                       Case 5:20-cv-05799-LHK Document 452 Filed 01/15/21 Page 1 of 9


                   1   [Counsel identified on signature pages]

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10
                                                 UNITED STATES DISTRICT COURT
               11
                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
               12

               13                                          SAN JOSE DIVISION

               14
                       NATIONAL URBAN LEAGUE, et al.,                CASE NO. 5:20-cv-05799-LHK
               15
                                                      Plaintiffs,    JOINT CASE MANAGEMENT
               16                    v.                              STATEMENT
               17
                       WILBUR L. ROSS, JR., et al.,                  Date: January 15, 2021
               18                                                    Time: Noon
                                                      Defendants.    Place: Courtroom 8
               19                                                    Judge: Hon. Lucy H. Koh
               20
               21

               22

               23

               24

               25

               26

               27

               28

                                                                                       CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                            JOINT CASE MANAGEMENT STATEMENT
                            Case 5:20-cv-05799-LHK Document 452 Filed 01/15/21 Page 2 of 9


                   1
                                Pursuant to Civil Local Rule 16-10(d) and the Court’s January 11, 2021 Case
                   2
                       Management Order (Dkt. 444), the parties to this action, by their respective counsel, respectfully
                   3
                       submit the following Joint Case Management Statement in anticipation of the Further Case
                   4
                       Management Conference scheduled for January 15, 2021 at noon. For the reasons set forth
                   5
                       below, in light of the current depositions, motions and discovery deadlines on calendar and the
                   6
                       pending transition to a new Administration, Defendants have requested a 21-day stay of the case
                   7
                       in order to provide for an orderly transition and to let the new Administration assess the case.
                   8
                       Pursuant to Defendants’ express representations set forth below, which ensure that various
                   9
                       counts and data will not be pushed out until after the new Administration is in place (and only
               10
                       upon advance notice to Plaintiffs) and otherwise ensure that Plaintiffs will not be prejudiced in
               11
                       any way, Plaintiffs agree to the 21-day stay.
               12
                                The parties look forward to discussing this matter with the Court at the case management
               13
                       conference scheduled for later today.
               14
                       I.       REQUEST FOR 21-DAY STAY OF LITIGATION TO ALLOW FOR
               15
                                TRANSITION TO THE NEW ADMINISTRATION
               16
                                As the Defendants have stated in prior Case Management Conferences, the Census
               17
                       Bureau is working to complete an accurate census as quickly as possible. However, it has now
               18
                       become evident that the Census Bureau will not be in position to finalize or provide
               19
                       apportionment data until many weeks after January 20, 2021, the date on which the incoming
               20
                       Administration will take responsibility for supervision of the Census Bureau. It has also become
               21
                       clear that the Census Bureau will not be in position to finalize or provide reports, estimates, or
               22
                       data relating to (i) the July 21, 2020 Presidential Memorandum on Excluding Illegal Aliens from
               23
                       the Apportionment Base Following the 2020 Census or (ii) Executive Order 13880, entitled
               24
                       Collecting Information About Citizenship Status in Connection with the Decennial Census (July
               25
                       11, 2019), until many weeks after January 20, 2021. This ongoing litigation has required
               26
                       Defendants to expend substantial resources, including for preparation of many depositions
               27
                       scheduled for next week and the production of numerous documents and materials. In
               28
                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         1            JOINT CASE MANAGEMENT STATEMENT
                        Case 5:20-cv-05799-LHK Document 452 Filed 01/15/21 Page 3 of 9


                   1
                       Defendants’ view, the additional expenditure of these resources during a transition to the new
                   2
                       Administration, and when Defendants are now representing to Plaintiffs and the Court that they
                   3
                       are not in a position to finalize or provide any of the information set forth above, would not be
                   4
                       the most efficient use of resources. Moreover, because this litigation is occurring during a
                   5
                       transition to the new Administration, Defendants believe that it may, in fact, divert the incoming
                   6
                       Administration’s attention from the Census Bureau’s statutory duties during a time period critical
                   7
                       for the Census Bureau to complete those duties.
                   8
                               Defendants believe that the public interest would be served by staying all proceedings in
                   9
                       this litigation for 21 days. Such a stay would permit the incoming Administration to evaluate the
               10
                       Census Bureau’s and the Department of Commerce’s operations and assess, among other things,
               11
                       the interests of the United States and its litigating positions in light of Plaintiffs’ claims in this
               12
                       case. The proposed stay would apply to any outstanding obligations to the Court, as well as to
               13
                       all outstanding discovery except as noted below. A stay would have the benefit of allowing the
               14
                       Census Bureau to focus its resources during the pendency of the stay on continuing its efforts to
               15
                       complete the census.
               16
                               In light of the impossibility of Defendants finalizing or providing the above information
               17
                       until many weeks after the change in Administration on January 20, 2021, and to facilitate the
               18
                       transition of census matters to the next Administration, Defendants, by and through their counsel
               19
                       at the Department of Justice, acknowledge and represent to this Court that:
               20
                               1) Reports, estimates, or data relating to the July 21, 2020 Presidential Memorandum on
               21
                       Excluding Illegal Aliens from the Apportionment Base Following the 2020 Census will not be
               22
                       finalized, reported or publicly disclosed prior to the change of Administration on January 20,
               23
                       2021. Should such information be finalized after the change of Administration but prior to the
               24
                       end of the proposed stay, Defendants would provide Plaintiffs with 7 days’ detailed notice prior
               25
                       to reporting or publicly disclosing it.
               26
                               2) Reports, estimates, or data relating to Executive Order 13880, entitled Collecting
               27
                       Information About Citizenship Status in Connection with the Decennial Census (July 11, 2019),
               28
                       will not be finalized, reported or publicly disclosed prior to the change of Administration on

                                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                          2              JOINT CASE MANAGEMENT STATEMENT
                        Case 5:20-cv-05799-LHK Document 452 Filed 01/15/21 Page 4 of 9


                   1
                       January 20, 2021. Should such information be finalized after the change of Administration but
                   2
                       prior to the end of the stay, Defendants would provide Plaintiffs with 7 days’ detailed notice
                   3
                       prior to reporting or publicly disclosing it.
                   4           3) Neither the Census Bureau nor the Department of Commerce will report or publicly
                   5   disclose any population counts or estimates relating to the population as of April 1, 2020,
                   6   including counts or estimates of the illegal alien/undocumented immigrant population, prior to
                   7   the change of Administration on January 20, 2021. To the extent such population counts or
                   8   estimates are developed after the change of Administration but prior to the end of the stay,

                   9   Defendants would provide Plaintiffs with 7 days’ detailed notice prior to reporting or publicly

               10      disclosing them.

               11              The parties agree that the restrictions contained in (1) – (3) above shall not apply to

               12      Defendants’ obligations to respond to information requests from Congress or the Office of the
                       Inspector General.
               13
                               Plaintiffs remain ready and willing to continue litigating this case in all respects under the
               14
                       current schedule. However, in light of Defendants’ express acknowledgments and
               15
                       representations in this filing, which are provided for the purposes of Plaintiffs not being
               16
                       prejudiced in any way by the 21-day stay Defendants have asked for in light of the upcoming
               17
                       transition to a new Administration, Plaintiffs agree and respectfully ask that the case be stayed
               18
                       for 21 days.
               19
                               Notwithstanding the proposed stay, the parties ask this Court to resolve Plaintiffs’
               20
                       Renewed Motion to Compel and for Sanctions, ECF No. 433, except that Plaintiffs ask the Court
               21
                       to hold their request for sanctions contained therein in abeyance and not resolve it at this time,
               22      subject to Plaintiffs renewing such request in the future if warranted given the parties’ ongoing
               23      discussions on these matters. If the Magistrate Judge Panel issues a decision on Plaintiffs’
               24      Motion to Compel, the parties reserve their right to appeal that decision to the District Court and
               25      the appellate courts, and to seek a stay pending any appeal of any adverse decision.
               26              Defendants acknowledge and represent that, should the parties not reach resolution and
               27      the case restart once the 21-day stay is lifted (under the exact same schedule currently in place,

               28      continued by 21 days), Defendants will not resist or challenge Plaintiffs taking any of the

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         3             JOINT CASE MANAGEMENT STATEMENT
                        Case 5:20-cv-05799-LHK Document 452 Filed 01/15/21 Page 5 of 9


                   1
                       depositions currently scheduled, or producing any of the documents and materials Defendants
                   2
                       currently are obligated to produce, but Defendants reserve their rights to assert the objections
                   3
                       that they would have had in the normal course.
                   4          The parties propose providing a Joint Case Management Statement two business days
                   5   before the conclusion of the proposed 21-day stay, should the Court enter a stay.
                   6
                       Dated: January 15, 2021                            LATHAM & WATKINS LLP
                   7

                   8                                                      By: /s/ Sadik Huseny
                                                                             Sadik Huseny
                   9
                                                                          Sadik Huseny (Bar No. 224659)
               10                                                         sadik.huseny@lw.com
                                                                          Steven M. Bauer (Bar No. 135067)
               11                                                         steven.bauer@lw.com
                                                                          Amit Makker (Bar No. 280747)
               12                                                         amit.makker@lw.com
                                                                          Shannon D. Lankenau (Bar. No. 294263)
               13                                                         shannon.lankenau@lw.com
                                                                          LATHAM & WATKINS LLP
               14                                                         505 Montgomery Street, Suite 2000
                                                                          San Francisco, CA 94111
               15                                                         Telephone: 415.391.0600
                                                                          Facsimile: 415.395.8095
               16
                                                                          Melissa Arbus Sherry (pro hac vice)
               17                                                         melissa.sherry@lw.com
                                                                          Richard P. Bress (pro hac vice)
               18                                                         rick.bress@lw.com
                                                                          Anne W. Robinson (pro hac vice)
               19                                                         anne.robinson@lw.com
                                                                          Tyce R. Walters (pro hac vice)
               20                                                         tyce.walters@lw.com
                                                                          Gemma Donofrio (pro hac vice)
               21                                                         gemma.donofrio@lw.com
                                                                          Christine C. Smith (pro hac vice)
               22                                                         christine.smith@lw.com
                                                                          LATHAM & WATKINS LLP
               23                                                         555 Eleventh Street NW, Suite 1000
                                                                          Washington, D.C. 20004
               24                                                         Telephone: 202.637.2200
                                                                          Facsimile: 202.637.2201
               25
                                                                          Attorneys for Plaintiffs National Urban League;
               26                                                         League of Women Voters; Black Alliance for
                                                                          Just Immigration; Harris County, Texas; King
               27                                                         County, Washington; City of San Jose,
                                                                          California; Rodney Ellis; Adrian Garcia; and
               28                                                         the NAACP

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        4             JOINT CASE MANAGEMENT STATEMENT
                        Case 5:20-cv-05799-LHK Document 452 Filed 01/15/21 Page 6 of 9


                   1   Dated: January 15, 2021                By: /s/ Jon M. Greenbaum
                                                              Kristen Clarke (pro hac vice)
                   2                                          kclarke@lawyerscommittee.org
                                                              Jon M. Greenbaum (Bar No. 166733)
                   3                                          jgreenbaum@lawyerscommittee.org
                                                              Ezra D. Rosenberg (pro hac vice)
                   4
                                                              erosenberg@lawyerscommittee.org
                   5                                          Ajay Saini (pro hac vice)
                                                              asaini@lawyerscommitee.org
                   6                                          Maryum Jordan (Bar No. 325447)
                                                              mjordan@lawyerscommittee.org
                   7                                          Pooja Chaudhuri (Bar No. 314847)
                                                              pchaudhuri@lawyerscommittee.org
                   8                                          LAWYERS’ COMMITTEE FOR CIVIL
                                                              RIGHTS UNDER LAW
                   9                                          1500 K Street NW, Suite 900
                                                              Washington, DC 20005
               10                                             Telephone: 202.662.8600
               11                                             Facsimile: 202.783.0857

               12                                             Attorneys for Plaintiffs National Urban League;
                                                              City of San Jose, California; Harris County,
               13                                             Texas; League of Women Voters; King County,
                                                              Washington; Black Alliance for Just
               14                                             Immigration; Rodney Ellis; Adrian Garcia; the
                                                              NAACP; and Navajo Nation
               15
                                                              Wendy R. Weiser (pro hac vice)
               16                                             weiserw@brennan.law.nyu.edu
                                                              Thomas P. Wolf (pro hac vice)
               17
                                                              wolft@brennan.law.nyu.edu
               18                                             Kelly M. Percival (pro hac vice)
                                                              percivalk@brennan.law.nyu.edu
               19                                             BRENNAN CENTER FOR JUSTICE
                                                              120 Broadway, Suite 1750
               20                                             New York, NY 10271
                                                              Telephone: 646.292.8310
               21                                             Facsimile: 212.463.7308
               22                                             Attorneys for Plaintiffs National Urban League;
                                                              City of San Jose, California; Harris County,
               23                                             Texas; League of Women Voters; King County,
               24                                             Washington; Black Alliance for Just
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
               25                                             NAACP; and Navajo Nation

               26                                             Mark Rosenbaum (Bar No. 59940)
                                                              mrosenbaum@publiccounsel.org
               27                                             PUBLIC COUNSEL
                                                              610 South Ardmore Avenue
               28                                             Los Angeles, California 90005

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            5             JOINT CASE MANAGEMENT STATEMENT
                        Case 5:20-cv-05799-LHK Document 452 Filed 01/15/21 Page 7 of 9


                   1                                          Telephone: 213.385.2977
                                                              Facsimile: 213.385.9089
                   2
                                                              Attorneys for Plaintiff City of San Jose
                   3
                                                              Doreen McPaul, Attorney General
                   4
                                                              dmcpaul@nndoj.org
                   5                                          Jason Searle (pro hac vice)
                                                              jasearle@nndoj.org
                   6                                          NAVAJO NATION DEPARTMENT OF
                                                              JUSTICE
                   7                                          P.O. Box 2010
                                                              Window Rock, AZ 86515
                   8                                          Telephone: (928) 871-6345
                   9                                          Attorneys for Navajo Nation
               10      Dated: January 15, 2021                By: /s/ Danielle Goldstein
               11                                             Michael N. Feuer (Bar No. 111529)
                                                              mike.feuer@lacity.org
               12                                             Kathleen Kenealy (Bar No. 212289)
                                                              kathleen.kenealy@lacity.org
               13                                             Danielle Goldstein (Bar No. 257486)
                                                              danielle.goldstein@lacity.org
               14                                             Michael Dundas (Bar No. 226930)
                                                              mike.dundas@lacity.org
               15                                             CITY ATTORNEY FOR THE CITY OF
                                                              LOS ANGELES
               16                                             200 N. Main Street, 8th Floor
                                                              Los Angeles, CA 90012
               17
                                                              Telephone: 213.473.3231
               18                                             Facsimile: 213.978.8312

               19                                             Attorneys for Plaintiff City of Los Angeles

               20      Dated: January 15, 2021                By: /s/ Michael Mutalipassi
                                                              Christopher A. Callihan (Bar No. 203010)
               21                                             legalwebmail@ci.salinas.ca.us
                                                              Michael Mutalipassi (Bar No. 274858)
               22                                             michaelmu@ci.salinas.ca.us
                                                              CITY OF SALINAS
               23                                             200 Lincoln Avenue
               24                                             Salinas, CA 93901
                                                              Telephone: 831.758.7256
               25                                             Facsimile: 831.758.7257

               26                                             Attorneys for Plaintiff City of Salinas

               27      Dated: January 15, 2021                By: /s/ Rafey S. Balabanian
                                                              Rafey S. Balabanian (Bar No. 315962)
               28                                             rbalabanian@edelson.com

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            6              JOINT CASE MANAGEMENT STATEMENT
                        Case 5:20-cv-05799-LHK Document 452 Filed 01/15/21 Page 8 of 9


                   1                                          Lily E. Hough (Bar No. 315277)
                                                              lhough@edelson.com
                   2                                          EDELSON P.C.
                                                              123 Townsend Street, Suite 100
                   3                                          San Francisco, CA 94107
                                                              Telephone: 415.212.9300
                   4
                                                              Facsimile: 415.373.9435
                   5
                                                              Rebecca Hirsch (pro hac vice)
                   6                                          rebecca.hirsch2@cityofchicago.org
                                                              CORPORATION COUNSEL FOR THE
                   7                                          CITY OF CHICAGO
                                                              Celia Mexa
                   8                                          Stephen J. Kane
                                                              121 N. LaSalle Street, Room 600
                   9                                          Chicago, IL 60602
                                                              Telephone: (312) 744-8143
               10                                             Facsimile: (312) 744-5185
               11
                                                              Attorneys for Plaintiff City of Chicago
               12
                       Dated: January 15, 2021                By: /s/ Donald R. Pongrace
               13                                             Donald R. Pongrace (pro hac vice)
                                                              dpongrace@akingump.com
               14                                             Merrill C. Godfrey (Bar No. 200437)
                                                              mgodfrey@akingump.com
               15                                             AKIN GUMP STRAUSS HAUER & FELD
                                                              LLP
               16                                             2001 K St., N.W.
                                                              Washington, D.C. 20006
               17                                             Telephone: (202) 887-4000
               18                                             Facsimile: 202-887-4288

               19                                             Attorneys for Plaintiff Gila River Indian
                                                              Community
               20
                       Dated: January 15, 2021                By: /s/ David I. Holtzman
               21                                             David I. Holtzman (Bar No. 299287)
                                                              David.Holtzman@hklaw.com
               22                                             HOLLAND & KNIGHT LLP
                                                              Daniel P. Kappes
               23                                             Jacqueline N. Harvey
                                                              50 California Street, 28th Floor
               24                                             San Francisco, CA 94111
               25                                             Telephone: (415) 743-6970
                                                              Fax: (415) 743-6910
               26
                                                              Attorneys for Plaintiff County of Los Angeles
               27

               28

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            7             JOINT CASE MANAGEMENT STATEMENT
                        Case 5:20-cv-05799-LHK Document 452 Filed 01/15/21 Page 9 of 9


                   1   DATED: January 15, 2021                              JENNIFER B. DICKEY
                                                                            Acting Assistant Attorney General
                   2
                                                                            JOHN V. COGHLAN
                   3
                                                                            Deputy Assistant Attorney General
                   4
                                                                            AUGUST E. FLENTJE
                   5                                                        Special Counsel to the Assistant
                                                                             Attorney General
                   6
                                                                            ALEXANDER K. HAAS
                   7
                                                                            Branch Director
                   8
                                                                            DIANE KELLEHER
                   9                                                        Assistant Branch Director
               10                                                           /s/ Brad P. Rosenberg
                                                                            BRAD P. ROSENBERG (DC Bar # 467513)
               11
                                                                            Assistant Branch Director
               12                                                           ALEXANDER V. SVERDLOV
                                                                            STEPHEN EHRLICH
               13                                                           M. ANDREW ZEE
                                                                            Trial Attorneys
               14                                                           U.S. Department of Justice
               15                                                           Civil Division - Federal Programs Branch
                                                                            1100 L Street, NW
               16                                                           Washington, D.C. 20005
                                                                            Telephone: (202) 305-0550
               17
                                                                            Attorneys for Defendants
               18

               19

               20
                                                               ATTESTATION
               21
                               I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
               22
                       document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
               23
                       in this filing.
               24
                       Dated: January 15, 2021                           LATHAM & WATKINS LLP
               25

               26                                                        By: /s/ Sadik Huseny
                                                                             Sadik Huseny
               27

               28

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       8             JOINT CASE MANAGEMENT STATEMENT
